UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-586



In Re: HAROLD DEAN RIVERS,

                                                           Petitioner.




        On Petition for Writ of Mandamus. (No. CR-77-8)


Submitted:   February 13, 1997            Decided:   February 26, 1997

Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

Harold Dean Rivers, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harold Dean Rivers has filed a petition for a writ of mandamus

seeking to compel the district court to provide him with a copy of

a court reporter's handwritten notes of his eighteen-year-old

trial. This issue has already been denied as the subject of a mo-

tion in a prior appeal before this court. United States v. Rivers,
No. 96-6609 (4th Cir. Nov. 18, 1995) (unpublished). Accordingly,

because this issue has already been decided, we deny the petition

for a writ of mandamus. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                2